DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ness et al. (2005/0120670) in view of Tanigawa et al. (US 5,744,081).
	Regarding claim 1, Ness et al. discloses a dry-cast concrete block 970 (abstract) comprising a surface 982 to be exposed, at least a portion of said surface having a cast texture with a natural stone appearance (fig. 27B-27C, 28A, para 200, 206-209, claim 44), wherein said cast texture comprises a plurality of peaks and valleys (see liner plate 100a in fig. 26D, 26E which imprints the three-dimensional pattern on the top face 982) wherein said cast texture includes a pattern of cast relief elements and wherein said pattern of cast relief elements includes at least three cast relief elements. Ness et al. does not teach wherein the at least three cast relief elements (i) extend to a maximum level of said cast texture; (ii) separated from each other by other ones of said cast relief elements that only extend to lower levels of said cast texture; and (iii) configured to enable a second concrete block to be supported thereon in a stable manner. However, Tanigawa et al. teaches providing a three-dimensional contours and modifying multiple protrusions’ maximum to a repeated set level h1 by removal of the part of the 
	Regarding claims 2-3, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the maximum surface level difference within the claimed range depending on the dimensions of the concrete block since Ness et al. teaches that the concrete blocks can be formed with a plurality of dimensions (see para 167).
	Regarding claim 4, Ness et al. discloses wherein said dry-cast concrete block is a paving unit (para 6 and 160).
	Regarding claim 5, Ness et al. discloses wherein said dry-cast concrete block is a wall construction unit (para 6, 160).
	Regarding claim 6, Ness et al. discloses wherein said at least a portion of said surface 982 is an entirety of said surface (see fig. 27B, 27C).
	Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the depth of the valleys within the claimed range depending on the dimensions of the concrete block since Ness et al. teaches that the concrete blocks can be formed with a plurality of dimensions (see para 167).
	Regarding claim 8, Ness et al. discloses said at least a portion of said surface having the natural stone appearance is contiguous to a chamfered, rounded, or non-natural stone looking edge portion (para 206, fig. 27A-27C).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/X.H.L/Examiner, Art Unit 1742    

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742